       Case 2:20-cr-00134-JAM Document 67 Filed 09/24/20 Page 1 of 3

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             No.   2:20-CR-00134 JAM
12                  Plaintiff,             ORDER DENYING UNITED STATES’
                                           MOTION FOR REVOCATION OF
13          v.                             MAGISTRATE JUDGE’S ORDER
                                           AUTHORIZING PRETRIAL RELEASE FOR
14   TANG JUAN, aka JUAN TANG,             DEFENDANT
15                  Defendant.
16

17          By way of this Motion, the United States requests this Court

18   to revoke the order issued by Magistrate Judge Newman (“MJ

19   Newman”) releasing Defendant Tang Juan to a third party

20   custodian.    MJ Newman’s release order included a number of

21   conditions including security in the amount of $750,000 posted by

22   the custodian and electronic monitoring.         This Court has

23   conducted a de novo review of MJ Newman’s order as required by

24   law.    Based on that review, including the briefs filed in support

25   of and in opposition to this motion, the briefs filed and

26   considered by MJ Newman and the transcripts of hearings held

27   before MJ Newman, the Court denies the government’s revocation

28   request.
                                           1
       Case 2:20-cr-00134-JAM Document 67 Filed 09/24/20 Page 2 of 3

1         The government argues that defendant is a flight risk and

2    that the conditions of release imposed by MJ Newman do not

3    mitigate this flight risk in this case.        The Court disagrees.

4    The government suggests or infers that the Defendant is a

5    participant in a conspiracy against the United State, i.e. that

6    Defendant is a foreign spy, but no such charges have been filed.

7    The other cases involving different defendants referenced in the

8    government’s brief are not relevant to this Court’s consideration

9    in this case.    As Defendant argues, the government’s revocation

10   request relies primarily on its own conclusory view of certain

11   photographs and documents found in Defendant’s possession as well

12   as conclusions drawn from Defendant’s conduct.          Stated another

13   way, the government suggests that this Court should treat this

14   case as one involving espionage charges, even though no such

15   charges have been filed against the Defendant.          The present

16   charges against the Defendant, however, do not weigh in favor of

17   detention.   The offense alleged involves answers to written

18   questions on a visa application regarding prior military service.

19   Even were there to be a conviction, the potential punishment

20   under the sentencing guidelines includes a sentence that could
21   very likely be less than the time Defendant would have to serve

22   in custody awaiting trial.      Any doubt regarding whether release

23   should be granted or denied “should always be resolved in favor

24   of the defendant.”     Herzog v. United States, 75 S.Ct. 349 (1955).

25        MJ Newman’s pretrial release order is consistent with the

26   Defendant’s constitutional and statutory rights.          United States
27   v. Petersen, 557 F.Supp.2d 1124, 1130 (EDCA 2008) [quoting United

28   States v. Townsend, 897 F.2d 989, 994 (9th Cir. 1990)].           The
                                           2
       Case 2:20-cr-00134-JAM Document 67 Filed 09/24/20 Page 3 of 3

1    conditions of release imposed here and the security the Court has

2    required provide sufficient assurance that Defendant will appear

3    at all Court proceedings including trial.         The government has not

4    satisfied its burden that MJ Newman’s release order should be

5    revoked.   Accordingly, its motion is denied.

6         IT IS SO ORDERED.

7    Dated:   September 23, 2020

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
